Appeal by defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered May 10, 1982, convicting him of four counts of criminal sale of a controlled substance in the third degree and *519four counts of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentences. Judgment modified, on the law, by reversing the convictions of criminal possession of a controlled substance in the seventh degree, vacating the sentences imposed thereon, and dismissing said counts. As so modified, judgment affirmed. We have examined defendant’s contentions and find them to be without merit. As the People concede, however, the guilty verdict on the charges of criminal sale of a controlled substance in the third degree requires dismissal of the lesser inclusory concurrent counts of criminal possession of a controlled substance in the seventh degree (see, e.g., People v Lee, 39 NY2d 388, 390; People v Wheeler, 79 AD2d 622). Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.